DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a system, a statutory category of invention. However, claims 1-10 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea of claim 1 is:
collect data received from at least one user, the collected data including one or more claims;
monitor the collected data over established time frames;
monitor one or more flag markers associated with the at least one user;
analyze in real time the collected data to detect trends in the monitored data;
detecting a fraudulent claim in the collected data based on the trends detected in the monitored data and one or more flag markers; and
automatically halting a user associated with the detected fraudulent claim. 

Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The claim is directed to halting a user upon detection of a fraudulent claim, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the claim is directed to a mental process. Nothing in the claim precludes the steps from practically being performed mentally and/or by hand. In this case, one could: collect claim data; monitor the collected data over established time frames; monitor one or more flags associated with the at least one user; analyze in real time the collected data to detect trends in the monitored data; detect a fraudulent claim in the collected data based on the trends detected in the monitored data and one or more flag markers; and halt a user associated with the detected fraudulent claim. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (“central database”; “a communication subsystem”; “at least one processor”; “a memory on which is stored machine readable instructions”; “artificial intelligence”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0031] to [0036] of applicant’s specification as filed. There’s no indication that the other computing elements are anything but generic hardware and/or software.  
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claim 2 includes the additional element of “present a complaint submission form to the at least one user through a user interface.” While helpful, this application of the abstract idea via generic technology (“user interface”) does not integrate the abstract idea into practical application and is not significantly more. As described above, this amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).
Claim 3 includes the additional element of “the data is analyzed using optical character recognition.” While helpful, this application of the abstract idea via generic technology (“optical character recognition”) does not integrate the abstract idea into practical application and is not significantly more. As described above, this amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).
Claim 4 includes the additional element of “the data is analyzed using at least one of face recognition and voice recognition.” While helpful, this application of the abstract idea via generic technology (“face recognition”; “voice recognition”) does not integrate the abstract idea into practical application and is not significantly more. As described above, this amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).
Claim 5-7 describe the nature, content, and/or structure of the “flag markers.” While helpful, this merely serves to narrow the abstract idea and does not integrate the abstract idea into practical application. Likewise, it is not significantly more. 
Claim 8 includes the additional element of “share the collected data with third party advertisement networks.” While helpful, this merely serves to narrow the abstract idea and does not integrate the abstract idea into practical application. Likewise, it is not significantly more.
Claim 9 includes the additional element of “send competitor advertisements to the at least one user when a claim is received from the at least one user.” While helpful, this merely serves to narrow the abstract idea and does not integrate the abstract idea into practical application. Likewise, it is not significantly more.
Claim 10 includes the additional element of “advertising information may be modified on a periodic basis or in response to certain actions of the at least one user.” While helpful, this merely serves to narrow the abstract idea and does not integrate the abstract idea into practical application. Likewise, it is not significantly more.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-10 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mote et al. (US 20140230053) in view of Vander Mey et al. (US 7519562).

Claim 1
Regarding claim 1, Mote discloses: a fraudulent claim detection system {system for automatic detection of fraudulent ratings and/or comments related to an application store; para. [0001]; note that claim is being interpreted in light of applicant’s specification at para. [0025]: “Another object of the invention is to provide a method to automate fraudulent or frivolous claim detection… if a business competitor becomes a member and begins making numerous complaints, also known as "flaming," against another competitor in order to sabotage their online reputation, an algorithm in the software will detect and automatically halt the complainer”; thus, a claim is equivalent to a user review, which is disclosed by Mote in para. [0022]}, comprising: 
a central database {persistent storage 508; Fig. 5; para. [0043]};
a communication subsystem {communications unit 510 or submission information receiver 320; Figs. 3, 5; para. [0021], [0043]}; 
at least one processor {processor unit 504; Fig. 5; para. [0043]}; and 
a memory on which is stored machine readable instructions that when executed by the at least one processor {memory 507 capable of loading instructions for processor; Fig. 5; para. [0043], [0044]}, cause the at least one processor to: 
collect data received from at least one user over the communications subsystem, the collected data including one or more claims {submission information receiver 320 may receive or collect submissions, i.e. user data, from one or more client devices 326 and/or from an application store 328; para. [0022]}; 
monitor the collected data over established time frames {submission analyzer 324 may detect or monitor whether a series of collected data in form of submissions X [integer or decimal] is greater than a known or defined threshold in a given Y [time period], i.e. established time frames; para. [0032]}; 
analyze in real time the collected data using artificial intelligence to detect trends in the monitored data {submission analyzer 324 may use machine learning-derived weights, i.e. artificial intelligence, to analyze and detect trends on the monitored data; para. [0024], [0033], [0034]; note that analysis occurs in real time, given that determination made automatically; para. [0025]}; 
detecting a fraudulent claim in the collected data based on the trends detected in the monitored data {submission analyzer 324 may analyze submission information to automatically detect trends, patterns that may indicate that a submission is fraudulent; para. [0025]}; and 
automatically halting a user associated with the detected fraudulent claim {one or more penalties include suspending or cancelling a user account associated with the undesirable submission, i.e. automatically halting a user associated with the detected fraudulent claim, if the undesirable submission intended to increase a popularity or ranking of the targeted application; para. [0052]}.  
Mote doesn’t explicitly disclose: monitor one or more flag markers associated with the at least one user; [detecting a fraudulent claim based on] one or more flag markers.
However, Vander Mey teaches a similar system for automatic identification of unreliable user ratings. Vander Mey discloses: monitor one or more flag markers associated with the at least one user {system determines or monitors whether one of the two flags was set; col. 24, lines 35 to 40}; [detecting a fraudulent claim based on] one or more flag markers {system determines fraudulent vote based on the flags, where the subroutine determines whether the block vote should be further increased to reflect that multiple patterns indicating the vote is unreliable were detected; col. 24, lines 40 to 45; col. 27, lines 20 to 25}.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mote with the features of Vander Mey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that Mote is directed to detecting fraudulent customer submissions, one of ordinary skill in the art would have been motivated to flag potentially fraudulent content for further evaluation {col. 7, lines 60 to 62}. One of ordinary skill would have been motivated to flag potentially fraudulent content, and therefore modify Mote with Vander Mey. 


Claim 2
Regarding claim 2, the combination of Mote and Vander Mey discloses the features of claim 1. Vander Mey further discloses: present a complaint submission form to the at least one user through a user interface {Fig. 1 is a display that enables an author, such as a user, to submit a new item review, i.e. a complaint submission form through a user interface; Fig. 1; col. 5, lines 4 to 20}.

Claim 5
Regarding claim 5, the combination of Mote and Vander Mey discloses the features of claim 1. Vander Mey further discloses: at least one of the one or more flag markers {system determines whether one of the two flags was set; col. 24, lines 35 to 40}.
Mote further discloses: several complaints received within a short time span {X [integer or decimal] submissions represent several complaints that are received within Y [time period]; para. [0032]; note that short time span is a broadly claimed limitation that’s not defined by applicant in the specification; accordingly, given that Mote’s system functions in real time, it’s interpreted as operating in a short time span and meets the limitation; para. [0032]}.

Claim 7
Regarding claim 7, the combination of Mote and Vander Mey discloses the features of claim 1. Mote further discloses: at least one of the one or more flag markers {system determines whether one of the two flags was set; col. 24, lines 35 to 40}.
Mote further discloses: complaints being of a similar nature {similarity between submissions may be determined by looking at various pieces of information/data associated with the submissions, including text; para. [0027]}.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mote and Vander Mey, further in view of Roquemore (US 20100155463).

Claim 3
Regarding claim 3, the combination of Mote and Vander Mey discloses the features of claim 1, but doesn’t explicitly disclose: the data is analyzed using optical character recognition.
However, Roquemore teaches a similar system for fraud detection. Shemesh discloses: the data is analyzed using optical character recognition {content of text or data analyzed using optical character recognition; para. [0007]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Mote and Vander Mey with the features of Roquemore, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, give that Mote is directed to fraud detection, one of ordinary skill in the art would have been motivated to utilize optical character recognition to verify that content is genuine, in order to reduce the likelihood of a fraudulent complaint. One of ordinary skill would have been motivated to reduce the likelihood of a fraudulent complaint, and therefore modify Mote and Vander Mey with Roquemore. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mote and Vander Mey, further in view of Gutta et al. (US 20030040925).

Claim 4
Regarding claim 4, the combination of Mote and Vander Mey discloses the feature of claim 1, but doesn’t explicitly disclose: the data is analyzed using at least one of face recognition and voice recognition.
However, Gutta teaches a similar system for detecting fraudulent events in a retail setting. Gutta discloses: the data is analyzed using at least one of face recognition and voice recognition {face recognition analysis is performed during step 430 against a historical image database of those patrons who have previously entered the store; para. [0032]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Mote and Vander Mey with the features of Gutta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, give that Mote is directed to fraud detection, one of ordinary skill in the art would have been motivated to utilize facial recognition analysis to verify a user, in order to reduce the likelihood of a fraudulent complaint. One of ordinary skill would have been motivated to reduce the likelihood of a fraudulent complaint, and therefore modify Mote and Vander Mey with Gutta. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mote and Vander Mey, further in view of Appel et al. (US 20150262264).

Claim 6
Regarding claim 6, the combination of Mote and Vander Mey discloses the features of claim 1. Mote further discloses: at least one of the one or more flag markers {system determines whether one of the two flags was set; col. 24, lines 35 to 40}.
The combination of Mote and Vander Mey doesn’t explicitly disclose: [at least one of the one or more flag markers includes] complaints having key words unrelated to another.
However, Appel teaches a similar system for ensuring confidence in customer reviews. Appel discloses: [the content includes] complaints having key words unrelated to another {characteristics may be determined by determining unique text strings among the reviews, i.e. unrelated words; para. [0042]; note that key is a labeling term that doesn’t differentiate the invention structurally and/or functionally, since applicant is merely claiming the content of the complaint; para. [0042]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Mote and Vander Mey with the features of Appel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that Mote is directed to detecting fraudulent customer submissions, one of ordinary skill in the art would have been motivated to detect the uniqueness of customer reviews, in order to facilitate determining review trustworthiness and enhance review confidence {para. [0005], [0006] of Appel}. One of ordinary skill would have been motivated to flag potentially fraudulent content, and therefore modify Mote and Vander Mey with Appel. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mote and Vander Mey, further in view of Grant et al. (US 20130276024).

Claim 8
Regarding claim 8, the combination of Mote and Vander Mey discloses the features of claim 1, but doesn’t explicitly disclose: share the collected data with third party advertisement networks.
However, Grant teaches a similar system for identifying and presenting information in a web page. Grant discloses: share the collected data with third party advertisement network {collected data in form of demographic data are shared with third party advertisement network; para. [0053], [0062]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Mote and Vander Mey with the features of Grant, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that Mote is directed to collecting user feedback, one of ordinary skill in the art would have been motivated to share collected data with advertisers to provide for solutions that are of interest to the user {para. [0006] of Grant}. One of ordinary skill would have been motivated to provide solutions to a user, and therefore modify Mote and Vander Mey with Grant. 


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mote, Vander Mey, and Grant, further in view of Schrader (US 20040059625).

Claim 9
Regarding claim 9, the combination of Mote, Vander Mey, and Grant discloses the features of claim 8. Mote further discloses: a claim {in form of user review; para. [0022]} 
Grant further discloses: competitor advertisements {competitor advertisements described in para. [0156]}. 
The combination of Mote, Vander Mey, and Grant doesn’t explicitly disclose: send [competitor] advertisements to the at least one user when [a claim] is received from the at least one user. 
However, MacNeille teaches a similar system for feedback collection and utilization in the context of advertising. MacNeille discloses: send advertisements to the at least one user when feedback is received from the at least one user {advertisements sent to user, which are then updated in response to feedback received from the user; para. [0015]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Mote, Vander Mey, and Grant with the features of Schrader, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, given that the combination of Mote, Vander Mey, and Grant is directed to collecting user feedback and sharing with advertisers, one of ordinary skill in the art would have been motivated to seek out advertising solutions that are more targeted, less intrusive, and better received by the user, thereby increasing effectiveness {para. [0009] of Schrader}. One of ordinary skill would have been motivated to provide more targeted advertisements, and therefore modify Mote and Vander Mey with Grant. 
Claim 10
Regarding claim 10, the combination of Mote, Vander Mey, Grant, and Schrader discloses the features of claim 9. Schrader further discloses: advertising information may be modified on a periodic basis or in response to certain actions of the at least one user {advertising information adjusted or modified based on user feedback or actions; para. [0042], [0043], [0045], [0046]}.

Response to Arguments
Applicant’s arguments filed 6/9/21 have been considered but are not persuasive. Examiner will respond to arguments using applicant’s page numbers for consistency.

Claim Rejections - 35 U.S.C. § 101
	Applicant argues the rejection applied under 35 U.S.C. § 101 on pages 1-6 of the remarks. Applicant offers: ‘Applicant respectfully submits that 1.) claims 1-12 are not directed to an abstract idea; and 2.) even assuming arguendo that Claims 1- 12 were directed to an abstract idea, the additional limitations beyond the abstract idea amount to "significantly more.”’ Applicant’s arguments are appreciated; however, they are not persuasive, for the reasons that follow.

A. REVISED STEP 2A - PRONG ONE
	With respect to Step 2A, Prong 1, applicant states on pages 1-2: ‘the recited claims do not recite any limitations related to these examples. Rather, the claims are directed to using artificial intelligence to detect a fraudulent claim. Specifically, the recited features are: a system comprising a communication subsystem; at least one processor; and a memory on which is stored machine readable instructions that when executed by the at least one processor, cause the at least one processor to: i.) collect data received from at least one user over the communications subsystem, the collected data including one or more claims; ii.) monitor the collected data over established time frames; iii.) monitor one or more flag markers associated with the at least one user; iv.) analyze in real time the collected data using artificial intelligence to detect trends in the monitored data; v.) detect a fraudulent claim in the collected data based on the trends detected in the monitored data and one or more flag markers; and vi.) automatically halt a user associated with the detected fraudulent claim.’
	However, examiner notes that the question remains: are the claims directed to an abstract idea? While applicant has amended to include the “artificial intelligence” feature, examiner maintains that this is generic technology being used to apply the abstract idea. That applicant has simply appended generic computing elements to accomplish the task of fraud detection and halting a user, without any disclosure of the technical details of the “artificial intelligence,” leads examiner to maintain the position set forth above: the claims are directed to an abstract idea, without additional elements that alone or in combination integrate the idea into practical application. 

B. REVISED STEP 2A - PRONG TWO
	On pages 2-3, applicant argues, after summarizing the 2019 PEG: ‘It is respectfully submitted that the claims as a whole integrate the recited judicial exception into a practical application of the exception at least because of consideration v. above. To the extent that the claims recite an abstract idea, the claims apply the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment because the claims recite a specific application of the abstract idea in the context of a fraudulent claim detection system. This system uses artificial intelligence to monitor the collected data over established time frames, monitor one or more flag markers associated with the at least one user, analyze in real time the collected data to detect trends in the monitored data, detect a fraudulent claim in the collected data based on the trends detected in the monitored data and one or more flag markers and automatically halt a user associated with the detected fraudulent claim. This is similar to Example 42, Claim 1 of the 2019 Guidance Examples.’
	However, examiner maintains that applicant has merely applied the abstract idea using generic technology. Applicant’s own specification at para. [0010] buttresses this point: “It is an objective of the present invention to provide an online point-of-complaint system with reporting and resolution methods in real time that may comprise a proprietary software.” Yet, there is no disclosure that corresponds to the proprietary software, nor has applicant provided any disclosure of 1) a technical problem; 2) a technical solution. At most, applicant describes generic artificial intelligence software, as seen in applicant’s para. [0031]: “the aforementioned software also has artificial intelligence capabilities via algorithms that monitor the number of complaints over certain time frames, as well as text content through optical character recognition and voice and facial recognition that can detect trends in text, video, and audio files in order determine whether or not fraudulent or frivolous complaints are being generated by a user.” Using generic computing components does not integrate the abstract idea into practical application, as set forth in MPEP 2106.05(f).
	Examiner also directs applicant to MPEP 2106.04(d), which states: “In addition, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception. See MPEP §§ 2106.05(b), 2106.05(c), and 2106.05(f). For example, in Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978), the Supreme Court noted that the "patent application does not purport to explain how to select the appropriate margin of safety, the weighting factor, or any of the other variables" in the claimed mathematical formula, "[n]or does it purport to contain any disclosure relating to the chemical processes at work, the monitoring of process variables, or the means of setting off an alarm or adjusting an alarm system." 437 U.S. at 586, 198 USPQ at 195. The Court found this failure to explain any specifics of how to use the claimed formula informative when deciding that the additional elements in the claim were insignificant post-solution activity and thus not meaningful enough to render the claim eligible. 437 U.S. at 589-90, 198 USPQ at 197.”
	The Example 42 that applicant cites on page 4 is not relevant; the additional elements in that example claim include: storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. Applicant has not claimed something similar.

C. STEP 2B - The Claims Provide and Inventive Concept
	On pages 4-5, applicant offers arguments regarding the invention being significantly more. Applicant offers a summary of the Berkheimer memo, then concludes: ‘It is therefore respectfully submitted that the aforementioned additional elements recited in the claims of the present application constitute "[a]dding a specific limitation other than what is well- understood, routine and conventional in the field" and amount to "significantly more" than the abstract idea of "collecting information, analyzing it, and displaying certain results of the collection and analysis, obtaining and comparing intangible data, organizing human activity, and mathematical relationships/formulas."’
	However, as far as examiner can tell, applicant has provided for only generic computing elements in the specification. As noted above, applicant describes generic artificial intelligence software, as seen in applicant’s para. [0031]: “the aforementioned software also has artificial intelligence capabilities via algorithms that monitor the number of complaints over certain time frames, as well as text content through optical character recognition and voice and facial recognition that can detect trends in text, video, and audio files in order determine whether or not fraudulent or frivolous complaints are being generated by a user.” There is no other technical disclosure corresponding to the “central database”; “a communication subsystem”; “at least one processor”; or “a memory on which is stored machine readable instructions.” Accordingly, examiner maintains that applicant is using generic computing elements to apply the abstract idea; this does not confer subject matter eligibility, in view of MPEP 2106.05(f). 

Claim Rejections - 35 U.S.C. § 103
	Examiner notes that arguments pertaining to the rejection under 35 U.S.C. § 103 from page 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. This also applies for the dependent claims. Applicant is directed to the rejection above, where examiner provided the accompanying analysis.

	In conclusion, examiner has responded to all of applicant’s arguments and found them unpersuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
"Opinion fraud detection in online reviews by network effects" by Akoglu et al. (NPL attached), directed to determining fraud in online reviews; 
US 20190213602, directed to a complaint resolution system;
US 20120072982, directed to detecting potential fraudulent user activity;
US 20140304814, directed to automatically detecting deceptive content;
US 20160203527, directed to improving trust in public reviews;
US 20140114877, directed to system for authenticating online reviews. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        1/10/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689